      Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

 BRANDON THROWER on Behalf of               §
 Himself and on Behalf of All Others        §
 Similarly Situated,                        §     CIVIL ACTION NO. 3:18-cv-00447
                                            §
        Plaintiff,                          §
                                            §
 v.                                         §
                                            §
 ENERGY INSPECTION SERVICES,                §
 L.L.C.,                                    §

        Defendant.

        PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                    I.   SUMMARY

        1.    Plaintiff Brandon Thrower and the employees he seeks to represent (“Class

Members”) are current and former employees paid on a day rate basis by Defendant Energy

Inspection Services, LLC (“Defendant”). Defendant knowingly and deliberately failed to

compensate Plaintiff and the Class Members at the rate of time and one half their regular

rate of pay for all hours worked over 40 in a workweek as required under the Fair Labor

Standards Act (“FLSA”).

        2.    Defendant violated the FLSA by misclassifying the Plaintiff and Class

Members as exempt from overtime. Consequently, Defendant’s compensation policy

violates the FLSA’s mandate that non-exempt employees, such as the Plaintiff and Class

Members, be compensated at one and one-half times their regular rate of pay for each hour

worked over forty (40) in a week.
      Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 2 of 10



        3.     Plaintiff seeks to recover, on behalf of himself and the Class Members, all

unpaid wages and other damages owed under the FLSA as a collective action pursuant to

29 U.S.C. § 216(b).

        4.     Plaintiff also prays that the class of similarly situated workers be notified of

the pendency of this action to apprise them of their rights and provide them an opportunity

to opt into this litigation.

              II.      SUBJECT MATTER JURISDICTION AND VENUE

        5.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 as

this case is brought under the laws of the United States, specifically the FLSA, 29 U.S.C.

§ 216(b).

        6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendant does business in this District and the violations took place while Plaintiff

worked in this District.

                    III.   PARTIES AND PERSONAL JURISDICTION

        7.     Plaintiff Binning is an individual currently residing in Shawnee, Oklahoma.

Plaintiff’s written consent to this action is attached hereto as Exhibit “A.”

        8.     The Class Members are all current and former employees of Defendant paid

a day rate without overtime pay during the three year period prior to the filing of this

Complaint to the present.

        9.     Defendant Energy Inspection Services, L.L.C. is a foreign company doing

business in Texas. Said Defendant can be served with process by serving Modoc, LLC at

522 Twilight Lane, Bayfield, CO, 81122.

                                               2
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 3 of 10



        10.   Defendant is subject to personal jurisdiction in Texas because it does

business in Texas and in this judicial district. Further, Defendant employs workers in

Texas, has customers in Texas, owns property in Texas, and the violations of the law for

which Plaintiff has brought this lawsuit occurred in Texas.

                                      IV.    FACTS

        11.   Defendant operates in the oil and gas industry and performs inspection

services. To provide these services, Defendant employs hundreds of inspectors nationwide

to inspect pipelines during construction and periodically during their use. Defendant’s

website specifically states that “EIS provides project owners with quality inspection

professionals when and where you need them, but only when you need them—helping you

deliver high integrity projects without added overhead.”

        12.   Plaintiff worked for Defendant from approximately November 2016 to April

2017.

        13.   Defendant paid Plaintiff on a day rate basis.

        14.   Defendant paid Plaintiff a set day rate regardless of the number of hours he

worked each day or each week. Defendant did not pay Plaintiff a minimum, guaranteed

amount each week.

        15.   Instead, Plaintiff’s compensation varied each week depending upon the

number of days worked.

        16.   Plaintiff regularly worked over 40 hours each week. However, when he

worked more than 40 hours, he was not paid any overtime wages for those hours worked

in excess of 40.

                                             3
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 4 of 10



         17.   Like Plaintiff, Defendant pays its other inspectors nationwide on a day rate

basis.

         18.   Plaintiff regularly worked more than 40 hours in a week. In fact, Plaintiff

commonly worked at least 12 hours during the majority of days that he worked for

Defendant. As a result, Plaintiff frequently worked in excess of 60 hours per week.

         19.   Plaintiff’s schedule was similar to the schedule of the Class Members.

         20.   Like Plaintiff, the Class Members were paid on a day rate basis. Like

Plaintiff, the Class Members regularly worked more than 40 hours each week and were not

paid overtime for those hours worked in excess of 40.

         21.   The Plaintiff and Class Members were not exempt from the overtime

requirements of the FLSA.

         22.   None of the white collar exemptions found in 29 U.S.C. § 213(a)(1) are

applicable to the Plaintiff and the Class Members because they were not paid on a “salary”

basis or “fee” basis as required under in 29 U.S.C. § 213(a)(1).

         23.   Instead, Plaintiff and the Class Members were paid a day rate.

         24.   Further, the Department of Labor has stated that inspection work, of the type

performed by Plaintiff and the Class Members, is not subject to the administrative

exemption. The FLSA’s regulations state as follows:

               Ordinary inspection work generally does not meet the duties
               requirements for the administrative exemption. Inspectors
               normally perform specialized work along standardized lines
               involving well-established techniques and procedures which
               may have been catalogued and described in manuals and other
               sources. Such inspectors rely on techniques and skills acquired
               by special training or experience. They have some leeway in

                                             4
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 5 of 10



              the performance of their work but only within closely
              prescribed limits.

   29 C.F.R. 541.203(g).

       25.    Here, Plaintiff and the Class Members were manual laborers who performed

routine inspection work. The administrative exemption does not apply to manual laborers

like Plaintiff and the Class Members. See 29 C.R.R. § 541.3(a) (overtime exemptions do

not apply to “‘manual laborers’ or other ‘blue collar’ workers who perform work involving

repetitive operations with their hands, physical skill and energy.”)

       26.    Moreover, Plaintiff and the Class Members performed work that was

“service” related, which is distinct from “administrative” work. They worked outdoors

performing oil and gas operations.

       27.    Defendant’s method of paying Plaintiff and the Class Members in violation

of the FLSA was willful and was not based on a good faith and reasonable belief that their

conduct complied with the FLSA. Defendant’s misclassification was not by accident, but

a well thought out scheme to reduce their labor costs. Defendant knew the requirement to

pay overtime to its employees, but intentionally and/or recklessly chose not to do so.

Accordingly, Defendant’s violations of the FLSA were willful.

                               V.     CAUSE OF ACTION

                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               FAILURE TO PAY OVERTIME
                                 (COLLECTIVE ACTION)

        28.   Plaintiff incorporates all allegations contained in the foregoing paragraphs.




                                             5
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 6 of 10



         29.   This count arises from Defendant’s violation of the FLSA for its failure to

pay Plaintiff and Class Members overtime compensation.

         30.   At all material times, Defendant has been an employer within the meaning

of 3(d) of the FLSA. 29 U.S.C. § 203(d).

         31.   At all material times, Defendant has been an enterprise within the meaning

of 3(r) of the FLSA. 29 U.S.C. § 203(r).

         32.   At all material times, Defendant has been an enterprise in commerce or in

the production of goods for commerce within the meaning of the 3(s)(1) of the FLSA

because Defendant has had and continues to have employees engaged in commerce. 29

U.S.C. § 203(s)(1).

         33.   Defendant has had an annual gross business volume of not less than $500,000

a year for the three years preceding the filing of this complaint.

         34.   At all material times, Plaintiff and Class Members were employees who

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C.

§ 207.

         35.   The FLSA requires that covered employees be compensated for all hours

worked in excess of forty hours per week at a rate not less than one and one-half times the

regular rate at which he is employed. See 29 U.S.C. § 207(a)(1).

         36.   Defendant’s compensation scheme applicable to Plaintiff and the Class

Members failed to comply with 29 U.S.C. § 207(a)(1).




                                              6
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 7 of 10



       37.    Defendant knowingly failed to compensate Plaintiff and the Class Members

at a rate of one and one-half times their regular hourly wage for hours worked in excess of

40 hours per week, in violation of 29 U.S.C. § 207(a)(1).

       38.    During all relevant times, Plaintiff and the Class Members were covered

employees entitled to the above-described FLSA protections.

       39.    In violating the FLSA, Defendant acted willfully and with reckless disregard

of clearly applicable FLSA provisions.

                   VI.    COLLECTIVE ACTION ALLEGATIONS

       40.    As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       41.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendant and were paid

on a day rate basis within the three (3) years preceding the filing of this Complaint to the

present.

       42.    Although Defendant permitted and/or required Class Members to work in

excess of forty (40) hours per workweek, Defendant has denied them full compensation for

their hours worked over forty.

       43.    Plaintiff has actual knowledge, through observations of and conversations

with his co-workers, that a class of similarly situated Class Members exists who have been

subjected to Defendant’s policy of not paying the overtime rate for all hours worked over

forty. Plaintiff worked with other employees at multiple locations for Defendant.



                                             7
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 8 of 10



       44.    The Class Members are similarly situated to Plaintiff in that they all

performed similar duties, were paid on a day rate basis, and were denied overtime pay.

       45.    Defendant’s failure to pay overtime at the rates required by the FLSA results

from generally applicable policies or practices and does not depend on personal

circumstances of individual Class Members.

       46.    The experience of Plaintiff, with respect to his employment classification and

pay, is typical of other workers across Defendant’s business.

       47.    The specific job titles or precise job responsibilities of each Class Member

does not foreclose collective treatment because liability in this case relates to Defendant’s

decision to pay its employees on a day rate without overtime.

       48.    Class Members regularly work or have worked in excess of forty (40) hours

during a workweek.

       49.    Class Members are not exempt from receiving overtime pay under the FLSA.

       50.    Like Plaintiff, all Class Members, irrespective of their particular job

requirements, are entitled to receive overtime compensation for hours worked in excess of

forty during a workweek.

       51.    The names and addresses of the Class Members are available from

Defendant’s records. To the extent required by law, notice will be provided to these

individuals by first class mail or by the use of techniques and a form of notice similar to

those customarily used in representative actions.




                                             8
     Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 9 of 10



       52.    Although the exact amount of damages may vary among the individual Class

Members in proportion to the number of hours they worked, damages for each individual

can be easily calculated using a simple formula.

       53.    The claims of all Class Members arise from a common nucleus of facts.

Liability is based on a systematic course of wrongful conduct by Defendant that caused

harm to all Class Members.

       54.    As such, the class of similarly situated employees is properly defined as

follows:

       All of Defendant’s current and former employees paid on a day rate
       basis without overtime pay during the three year period prior to the
       filing of this Complaint to the present.

                          VII.   WAGE DAMAGES SOUGHT

       55.    Plaintiff and Class Members are entitled to recover their unpaid overtime

premiums for the three years preceding the filing of this complaint to the present. 29 U.S.C.

§ 216(b).

       56.    Plaintiff and Class Members are entitled to recover an equal amount of their

unpaid overtime premiums as liquidated damages. 29 U.S.C. § 216(b).

       57.    Plaintiff is also entitled to recover his attorney’s fees and costs, as required

by the FLSA. 29 U.S.C. § 216(b).

                             VIII. PRAYER FOR RELIEF

       58.    For these reasons, Plaintiff and Class Members respectfully request that

judgment be entered in their favor awarding the following relief:



                                              9
Case 3:18-cv-00447 Document 1 Filed on 12/28/18 in TXSD Page 10 of 10



    a. Overtime compensation for all hours worked in excess of forty (40) per week
       at the rate of one and one-half times their regular rates of pay;

    b. An equal amount of their unpaid overtime premiums as liquidated damages,
       as allowed under the FLSA;

    c. Reasonable attorney’s fees, costs, and expenses of this action as provided by
       the FLSA; and

    d. Such other and further relief to which Plaintiff and Class Members may be
       entitled, both at law or in equity.


                                   Respectfully submitted,

                                   KENNEDY HODGES, L.L.P.

                                    By: /s/ Don J. Foty
                                       Don J. Foty
                                       dfoty@kennedyhodges.com
                                       Texas State Bar No. 24050022
                                       Fed. Id: 711552
                                       4409 Montrose Blvd., Suite 200
                                       Houston, TX 77006
                                       Telephone: (713) 523-0001
                                       Facsimile: (713) 523-1116

                                    LEAD ATTORNEY IN CHARGE FOR PLAINTIFF
                                    AND CLASS MEMBERS




                                     10
